Matter of McBride v Konviser (2015 NY Slip Op 01879)





Matter of McBride v Konviser


2015 NY Slip Op 01879


Decided on March 5, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



memad1Matter of McBride v Konviser2015ny0187914449 1811/14 -93This opinion is uncorrected and subject to revision before publication in the printed Official Reports.Decided on March 5, 2015Mazzarelli, J.P., Sweeny, Moskowitz, Clark, Kapnick, JJ.14449 1811/14 -93[*1] In re Titus McBride, Petitioner,Hon. Jill Konviser, Respondent.Titus McBride, petitioner pro se.Eric T. Schneiderman, Attorney General, New York (Angel M. Guardiola II of counsel), for respondent.
The above-named petitioner having presented an application to this Court praying for an order, pursuant to article 78 of the Civil Practice Law and Rules,
Now, upon reading and filing the papers in said proceeding, and due deliberation having been had thereon,
It is unanimously ordered that the application be and the same hereby is denied and the petition dismissed, without costs or disbursements.
ENTERED: MARCH 5, 2015
CLERK